Per Curiam.
A court of error has nothing to do with affidavits which are no part of the record. As we may not look at them when the Common Pleas has decided on them, we are. bound to presume that the decision is right. By the record in this case it is shown that the parties appeared before the justice, and that the defendant claimed a set-off beyond the limit of the justice’s final jurisdiction. The plaintiff craved an adjournment, and had it; and, at the day of hearing, judgment was given for him. The objection to the appeal in the Common Pleas was, that the set-off was a sham to get round the finality of the justice’s jurisdiction of the plaintiff’s demand; and the court, having heard affidavits it was bound to receive, determined that,the fact was so. Shall we who dare not touch them, say otherwise ? The decision was doubtless right; but right or wrong, we cannot review it.
Judgment affirmed.